DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 06 September 2022.
Claim(s) 1-20 is/are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments/amendments with respect to the rejection of claim(s) 2-3 and 11-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim(s) 2-3 and 11-18 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments, see remarks at page(s) 7-10, filed 06 September 2022, with respect to the rejection of claim(s) 1-20 under 35 U.S.C. 102 and/or 103 over Gao have been fully considered and are persuasive. The Applicant’s amendments overcome the previous art of record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Gao (US 20180260613 A1) in view of Oron (US 10699563 B1) in further view of Smolyanskiy et al. (US 20210342609 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20180260613 A1) in view of Oron (US 10699563 B1) in further view of Smolyanskiy et al. (US 20210342609 A1).
Regarding claims 1, 11, and 19:
	Gao teaches:
A method of generating and applying driving data to an autonomous driving system (see abstract and ¶[0006], [0026], [0045], [0069], and [0075] regarding data receiving and autonomous vehicle control.)
the method comprising: determining three-dimensional bounding indicators for one or more first objects in road target information captured by a light detection and ranging (LIDAR) sensor (see at least ¶[0014], [0017], [0076]-[0077], [0080]-[0081], and [0100]-[0101] regarding lidar data and establishing three-dimensional bounding boxes.)
determining camera bounding indicators for one or more second objects in road image information captured by a camera sensor (see at least ¶[0010], [0018], [0078], [0081], [0094], [0100], and [0102] regarding bounding boxes based on the two-dimensional imaging data obtained from the cameras.)
processing the road image information to generate a camera matrix (see at least ¶[0007], [0015], [0028], [0079], [0082]-[0085], and [0103] regarding camera projection (i.e. camera matrix) and 3D to 2D transformations.)
determining projected bounding indicators from the camera matrix and the three-dimensional bounding indicators (see at least ¶[0010], [0094], and [0101]-[0103] regarding projection and outputting one or more bounding boxes (i.e. 2D and 3D).)
wherein the camera bounding indicators are two-dimensional (see at least ¶[0010], [0018], [0078], [0081], [0094], [0100], and [0102] regarding bounding boxes based on the two-dimensional imaging data obtained from the cameras.)
Gao does not explicitly teach determining, from the projected bounding indicators and the camera bounding indicators, associations between the one or more first objects and the one or more second objects to generate a combined target information, wherein the projected bounding indicators are two-dimensional; and applying, by the autonomous driving system, the combined target information to produce a vehicle control signal.
Oron teaches:
determining, from the projected bounding indicators and the camera bounding indicators, associations between the one or more first objects and the one or more second objects to generate a combined target information (see Fig. 1A and 1B at least Col. 1, line 46 to Col. 3, line 17, Col. 4, lines 1-47, and Col. 7, lines 21-61, regarding forming associations between tracked targets and detected targets which are projected quadrilaterals.)
and applying, by the autonomous driving system, the combined target information to produce a vehicle control signal (see at least Col. 1, line 46 to Col. 3, line 17, and Col. 7, lines 21-61, regarding controlling the vehicle, by the processing system, at least based on the association.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for tracking an object of Gao to provide determining, from the projected bounding indicators and the camera bounding indicators, associations between the one or more first objects and the one or more second objects to generate a combined target information; and applying, by the autonomous driving system, the combined target information to produce a vehicle control signal, as taught by Oron, to provide using multi-sensor multi-target tracking to improve controlling the vehicle using such tracking and associations. (Oron at Col. 7, lines 47-61)
The combination of Gao and Oron does not explicitly teach wherein the projected bounding indicators are two-dimensional.
Smolyanskiy teaches:
wherein the projected bounding indicators are two-dimensional (see at least ¶[0007], [0034], [0037], [0079], and [0116] regarding projection of LiDAR data and 2D bounding boxes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for tracking an object of Gao as modified by Oron to provide wherein the projected bounding indicators are two-dimensional, as taught by Smolyanskiy, to provide annotations which may be generated to derive corresponding ground truth outputs. (Smolyanskiy at ¶[0116])
Regarding the further limitations of claim 11:
	Gao teaches:
at least one processor (see at least ¶[0042]-[0043], [0052]-[0053], [0063], and [0075] regarding a processor.)
memory including executable instructions (see at least ¶[0042]-[0043], [0052], and [0059] regarding a memory.)
receiving road image information from a camera sensor (see abstract and ¶[0006], [0026], [0045], [0069], and [0075] regarding data receiving.)
receiving road target information from a light detection and ranging (LIDAR) sensor (see abstract and ¶[0006], [0026], [0045], [0069], and [0075] regarding data receiving.)

Regarding Claims 2, 12, and 20:
	Gao teaches:
training a perception system using previously collected road image information and previously collected road target information (see at least ¶[0078] and [0091] regarding trained data or training of a neural network engine.)
and wherein the training causes changes in the perception system before the perception system is used in a live traffic environment (see at least ¶[0078] and [0091] regarding trained data or training of a neural network engine which denotes objects of interest ahead of time before being in an actual live environment.)
Gao does not explicitly teach wherein the applying the combined target information to produce a vehicle control signal.
Oron teaches:
wherein the applying the combined target information to produce a vehicle control signal (see at least Col. 1, line 46 to Col. 3, line 17, and Col. 7, lines 21-61, regarding controlling the vehicle, by the processing system, at least based on the association.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for tracking an object of Gao to provide applying the combined target information to produce a vehicle control signal, as taught by Oron, to provide using multi-sensor multi-target tracking to improve controlling the vehicle using such tracking and associations. (Oron at Col. 7, lines 47-61)

Regarding Claims 5 and 15:
	Gao teaches:
wherein the camera matrix includes extrinsic matrix parameters (see at least ¶[0082]-[0084], [0089], [0094], and [0103] regarding extrinsic calibration data.)
and intrinsic matrix parameters (see at least ¶[0082]-[0084], [0089], [0094], and [0103] regarding intrinsic calibration data.)

Regarding Claim 6:
	Gao teaches:
wherein the intrinsic matrix parameters include one or more relationships between pixel coordinates and camera coordinates (see at least ¶[0082]-[0083] regarding spatial correlation, distortion, and other intrinsic image correction processes.)

Regarding Claim 7:
	Gao teaches:
wherein the extrinsic matrix parameters include information about the camera's location and orientation (see at least ¶[0083] and [0094] regarding the extrinsic calibration data describing the pose of the camera relative to the pose of the lidar device.)

Regarding Claims 8 and 16:
	The combination of Gao and Oron does not explicitly teach wherein the combined target information comprises ground truth data representing objects within the sensors’ field of view.
	Smolyanskiy teaches:
wherein the combined target information comprises ground truth data representing objects within the sensors’ field of view (see at least ¶[0112]-[0114], [0116], and [0124]-[0128] regarding ground truth training data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for tracking an object of Gao as modified by Oron to provide wherein the combined target information comprises ground truth data representing objects within the sensors’ field of view, as taught by Smolyanskiy, to generate ground truth data outputs for the machine learning model. (Smolyanskiy at ¶[0116])

Regarding Claims 9 and 17:
Gao does not explicitly teach wherein the associations are performed using an intersection over union (IOU) technique.
	Oron teaches:
wherein the associations are performed using an intersection over union (IOU) technique (see abstract and at least Col. 1, line 46 to Col. 3, line 17, and Col. 3, line 62 to Col. 4, line 47, regarding IOU.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for tracking an object of Gao as modified by Oron as modified by Smolyanskiy to provide wherein the associations are performed using an intersection over union (IOU) technique, as taught by Bagwell, to provide forming an association between tracked targets. (Bagwell at Col. 4, lines 1-13)

Regarding Claims 10 and 18:
	Gao teaches:
wherein the vehicle control signal includes one or more of vehicle steering, vehicle throttle, and vehicle braking control outputs (see at least ¶[0004], [0068], [0098], and [0120] regarding steering, speed control, and/or braking.)

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20180260613 A1) in view of Oron (US 10699563 B1) in view of Smolyanskiy et al. (US 20210342609 A1), as applied to claim 1 and 11 above, and in further view of Behar et al. (US. Pub. No. 20210166474 A1).
Regarding Claims 3 and 13:
Gao does not explicitly teach wherein the applying the combined target information to produce the vehicle control signal comprises testing a perception system to evaluate a performance of the perception system without the perception system operating in a live traffic environment, and wherein the testing results in the performance being evaluated as acceptable or unacceptable.
Oron teaches:
wherein the applying the combined target information to produce a vehicle control signal (see at least Col. 1, line 46 to Col. 3, line 17, and Col. 7, lines 21-61, regarding controlling the vehicle, by the processing system, at least based on the association.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for tracking an object of Gao to provide applying the combined target information to produce a vehicle control signal, as taught by Oron, to provide using multi-sensor multi-target tracking to improve controlling the vehicle using such tracking and associations. (Oron at Col. 7, lines 47-61)
The combination of Gao, Oron, and Smolyanskiy does not explicitly teach testing a perception system to evaluate a performance of the perception system without the perception system operating in a live traffic environment, and wherein the testing results in the performance being evaluated as acceptable or unacceptable.
	Behar teaches:
wherein the applying comprises testing a perception system to evaluate a performance of the perception system without the perception system operating in a live traffic environment (see at least ¶[0016]-[0018], [0020], [0022], and [0041] regarding testing and/or evaluating the software in a real-time environment where the vehicle would be operated on a real-world test course.)
and wherein the testing results in the performance being evaluated as acceptable or unacceptable (see at least ¶[0017]-[0018], and [0041] regarding validating the system/software to ensure that it complies with performance standards (i.e. acceptable or unacceptable).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for tracking an object of Gao as modified by Oron as modified by Smolyanskiy to provide testing a perception system to evaluate a performance of the perception system without the perception system operating in a live traffic environment, and wherein the testing results in the performance being evaluated as acceptable or unacceptable, as taught by Behar, to provide validating and testing the system to ensure that it complies with performance standards. (Behar at ¶[0017])

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20180260613 A1) in view of Oron (US 10699563 B1) in view of Smolyanskiy et al. (US 20210342609 A1), as applied to claim 1 and 11 above, and in further view of Frossard et al. (US. Pub. No. 20190147610 A1).
Regarding Claims 4 and 14:
The combination of Gao, Oron, and Smolyanskiy does not explicitly teach wherein the one or more first objects are the same as the one or more second objects.
	Frossard teaches:
wherein the one or more first objects are the same as the one or more second objects (see at least ¶[0073] and [0081] regarding two candidate detections being the same physical object.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for tracking an object of Gao as modified by Oron as modified by Smolyanskiy to provide wherein the one or more first objects are the same as the one or more second objects, as taught by Frossard, to provide generating an object match score for each pair of candidate detections. (Frossard at ¶[0081])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US20190340775 A1) is pertinent because it discusses combining image data and LIDAR data may enable determining a depth estimate of the object relative to the camera. Specifically, LIDAR points corresponding to a region of interest (“ROI”) in the image that corresponds to the object may be combined with the image data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666